— Order unanimously reversed, without costs, and motion denied. Memorandum: In this action brought to recover damages for personal injuries and property damages claimed to have been sustained by plaintiff in an accident in the Town of Aurelius on January 7, 1965, the summons and complaint was served in December of 1965. The defendant filed an answer on or about January 25, 1966, and the case was placed on the calendar of Cayuga County on August 2, 1966. On December 6, 1967 this action was removed from the calendar and placed on the general docket and on December 6, 1968 it was deemed abandoned (CPLR 3404). By a notice of motion dated August 30, 1971 plaintiff moved for an order to restore the action to the calendar on the affidavit of his attorney which failed to show that anything had been done by plaintiff in the action from December 6, 1967 until August 30, 1971, and also failed to state meritorious reasons for its restoration to the calendar as required under section 1024.13 of Supreme Court (Fourth Department) Rules (22 NYCRR 1024.13 [a]). The granting of the order was an improvident exercise of discretion. Present — -Del Vecehio, J. P., Witmer, Moule, Cardamone and Simons, JJ.